Exhibit 10.37
 
 
EMPLOYMENT AGREEMENT
AGREEMENT (the “Agreement”), dated as of March 31, 2006, between Advance Auto
Parts, Inc. (“Advance”), a Delaware corporation, and Advance Stores Company,
Inc. (“Stores”), a Virginia corporation (collectively, the “Company”), and
______________ (the “Executive”).


The Company and the Executive agree as follows:


1.  Position; Term of Employment. Subject to the terms and conditions of this
Agreement, the Company agrees to employ the Executive, and the Executive agrees
to serve the Company, as its _______________ (“Executive’s Position”). The
parties intend that the Executive shall continue to so serve in this capacity
throughout the Term (as such term is defined below).


        Subject to earlier termination under the provisions of Paragraph 4
below, the term of Executive’s employment by the Company pursuant to this
Agreement shall commence on March 31, 2006 and shall continue through March 31,
2007 and then renew for an additional one year term on March 31, 2007 and each
subsequent annual anniversary thereof unless at least three (3) months prior to
such renewal or a subsequent annual anniversary thereof either Executive or
Company gives to the other written notice that the term shall not be renewed at
such annual anniversary, in which case the term shall expire on the day before
such subsequent anniversary (the “Term”).


2.  Duties. The Executive shall perform faithfully, competently, diligently,
exclusively and to the best of his ability the duties and responsibilities of
Executive’s Position and such other duties and responsibilities reasonably
consistent with the Executive’s Position as the Company may request from time to
time. The Executive shall observe and conform to the applicable policies and
directives promulgated from time to time by the Company and its Board of
Directors or by any superior officer(s) of the Company. The Executive shall
devote his full time and undivided professional attention during normal business
hours to the business and affairs of the Company and its subsidiaries and
affiliates, if any (jointly and severally, “Related Entities”), except for
holidays and vacations consistent with applicable Company policy and except for
illness or incapacity. Nothing in this Agreement shall preclude the Executive
from serving as a director or a member of an advisory committee of any
organization involving no conflict of interest with the Company and its Related
Entities (subject to prior approval of his appointment to such position in
certain cases as provided below), from engaging in charitable and community
activities, and from managing his personal investments, provided that such
activities do not interfere with the performance of his duties and
responsibilities as required by this Agreement. The Executive shall not accept
any proposed appointment to serve as a director, manager, general partner,
trustee or the equivalent of any for-profit business organization without the
prior approval of the Chief Executive Officer. The Executive shall not accept
any appointment to serve as a director of a public company without the prior
approval of the Nominating and Corporate Governance Committee of Advance’s Board
of Directors. The Executive shall report directly to the individual designated
by the Company. The services to be performed by Executive hereunder may be
changed from time to time at the discretion of the Company. The Company shall
retain full direction and control of the means and methods by which Executive
performs his services and of the place or places at which such services are to
be rendered.


--------------------------------------------------------------------------------


 
3.  Compensation.

        (a)  Salary. During the Term, the Company shall pay to the Executive a
salary of $______________per annum, payable consistent with the Company’s
standard payroll practices then in effect. Such salary shall be reviewed by the
Compensation Committee of Advance’s Board of Directors (hereinafter the
“Compensation Committee”) at least annually, with any changes taking into
account, among other factors, Company and individual performance.


        (b)  Bonus. The Executive shall receive a bonus in such amounts and
based upon achievement of such corporate and individual performance and other
criteria as shall be approved by the Compensation Committee from time to time,
which bonus shall be paid in a manner consistent with the Company’s bonus
practices then in effect.


        (c)  Benefit Plans. During the Term, the Executive shall be entitled to
participate in all retirement and employment benefit plans of the Company that
are generally available to senior executives of the Company. Such participation
shall be pursuant to the terms and conditions of such plans, as the same shall
be amended from time to time.


        (d)  Business Expenses. During the Term, the Company shall, in
accordance with policies then in effect with respect to payments of business
expenses, pay or reimburse the Executive for all reasonable out-of-pocket travel
and other expenses (other than ordinary commuting expenses) incurred by the
Executive in performing services hereunder. All such expenses shall be accounted
for in such reasonable detail as the Company may require.
 
4.  Termination.

        (a)  Death. In the event of the death of the Executive during the Term,
his employment shall be automatically terminated as of the date of death and a
lump sum amount, equivalent to his annual salary, shall be paid to his
designated beneficiary, or in the absence of such designation, to the estate or
other legal representative of the Executive. Except in accordance with the terms
of the Company’s benefit programs and other plans then in effect, after his date
of death, Executive shall not be entitled to any other compensation or benefits
from the Company or hereunder.


        (b)  Disability. In the event of the Executive’s Disability as
hereinafter defined, the employment of the Executive may be terminated by the
Company, effective upon the Disability Termination Date (as defined below). In
such event, the Company shall pay the Executive an amount equivalent to thirty
percent (30%) of the Executive’s base salary for a one year period commencing on
the Disability Termination Date. Otherwise, after the Disability Termination
Date, except in accordance with the Company’s benefit programs and other plans
then in effect, Executive shall not be entitled to any compensation or benefits
from the Company or hereunder.


            “Disability,” for purposes of this Agreement, shall mean the
Executive’s incapacity due to physical or mental illness causing his complete
and full-time absence from his duties, as defined in Paragraph 2, for either a
consecutive period of more than six months or at least
2

--------------------------------------------------------------------------------


 
180 days within any 270-day period. Any determination of the Executive’s
Disability made in good faith by the Board shall be conclusive and binding on
the Executive, unless within 10 days after written notice to Executive of such
determination, Executive elects by written notice to Company to challenge such
determination, in which case the determination of Disability shall be made by
arbitration pursuant to Section 10 below (provided that Company shall not be
required to provide Executive any compensation or benefits after the
determination by the Board unless the arbitration results in a determination
that Executive is not disabled, in which case the Company shall pay to Executive
within 10 days after such arbitration decision all compensation due through the
date of such arbitration decision, and further provided that Company shall not
be deemed to have breached its obligations related to such compensation and
benefits under this Agreement if it makes such payment within 10 days after such
arbitration decision). The Disability Termination Date shall be the date on
which the Board makes such determination of Executive’s Disability unless the
arbitration, if any, results in a determination that Executive is not disabled.


        (c)  Termination by the Company for Due Cause. Nothing herein shall
prevent the Company from terminating the Executive’s employment at any time for
Due Cause. The Executive shall continue to receive the salary provided for in
this Agreement only through the period ending with the date of such termination.
Any rights and benefits he may have under employee benefit plans and programs of
the Company shall be determined in accordance with the terms of such plans and
programs. Except as provided in the two immediately preceding sentences, after
termination of employment for Due Cause, Executive shall not be entitled to any
compensation or benefits from the Company or hereunder.


            The term “Due Cause,” as used herein, shall mean (i) a material
violation by the Executive of the Executive’s obligations hereunder or a
directive from the Board of Directors or the Executive’s superior (1) which is
willful and deliberate on the Executive’s part, (2) which is not due to the
Disability of the Executive (within the meaning of Paragraph 4(b) but without
regard to the requirement that it continue for more than six months or 180 days
within a 270-day period) and (3) which, if curable, has not been cured by the
Executive within 15 business days after notice to the Executive specifying the
nature of such violations; (ii) a material violation by the Executive of the
Executive’s Loyalty Obligations as provided in Section 19; (iii) an act or acts
of dishonesty on the Executive’s part which are intended to or do result in
either the Executive’s personal enrichment or material adverse affect upon the
Company’s assets, business, prospects or reputation; (iv) conviction of a felony
involving fraud, breach of trust, or misappropriation; or, (v) a determination
by the Board of Directors of the Company that Executive is addicted to a
Controlled Substance (as defined in 21 U.S.C.A. Section 812 and 844) which has
not been obtained directly or pursuant to a valid prescription from a licensed
medical doctor acting within the course of his professional practice.


        (d) Termination by the Company Other than for Due Cause, Death or
Disability. The foregoing notwithstanding, the Company may terminate the
Executive’s employment for any or no reason, as it may deem appropriate in its
sole discretion and judgment; provided, however, that in the event such
termination is not due to death, Disability or Due Cause, the Executive shall
(i) be entitled to a Termination Payment as hereinafter defined and (ii) be sent
written notice stating the termination is not due to death, Disability or Due
Cause.
 
3

--------------------------------------------------------------------------------




            If the Company terminates the Executive’s employment for other than
death, Disability or Due Cause prior to the expiration of the Term, the term
“Termination Payment” shall mean a cash payment equal to the sum of (i) an
amount equal to the Executive’s annual salary, as in effect immediately prior to
such termination (the “Termination Salary Payment”), and (ii) a pro rata portion
of any bonus that would have been payable to the Executive under Paragraph 3(b)
with respect to all periods prior to termination of employment, provided the
criteria for such bonus other than the Executive’s continued employment are
satisfied (the “Termination Bonus Payment”). The Termination Salary Payment
shall be payable in 26 equal installments beginning on the next regularly
scheduled pay day following the date of termination. The Termination Bonus
Payment shall be paid at the time such bonus payments are made to other
executives. In addition, the Company will pay the normal employer portion of the
premium cost for the Executive to receive any group health coverage that the
Company provides under Section 4980B of the Internal Revenue Code of 1986
(“COBRA Coverage”) for one (1) year following Executive’s termination of
employment. Following the Executive’s termination of employment under this
Paragraph 4(d), the Executive will have no further obligation to provide
services to the Company pursuant to Paragraphs 1 and 2. Except for the
Termination Payment and as otherwise provided in accordance with the terms of
the Company’s benefit programs and plans then in effect, after termination by
the Company of employment for other than death, Disability or Due Cause,
Executive shall not be entitled to any other compensation or benefits from the
Company or hereunder.


        (e) Constructive Termination of Employment by the Company Without Due
Cause. Termination by the Company without Due Cause under Paragraph 4 (d) shall
be deemed to have occurred if the Executive elects to terminate his employment
as a result of: (i) a failure by the Company to pay Executive any compensation
due Executive (which failure is not cured within 10 days after written notice
thereof by Executive to the Chief Executive Officer, which notice shall
specifically describe such alleged failure and which failure does not recur);
(ii) the assignment to Executive of any duties materially inconsistent (except
in the nature of a promotion or lateral move) with the position in the Company
that he held immediately prior to the reassignment or a substantial adverse
alteration in the nature or status of his position or responsibilities from
those in effect immediately prior to the reassignment; or (iii) The Company’s
requiring Executive to be based more than 60 miles from the Company’s office at
which he was principally employed immediately prior to the date of the
relocation.


        (f) Voluntary Termination. In the event that the Executive terminates
his employment at his own volition prior to the expiration of the Term (except
as provided in Paragraph 4(e) above), such termination shall constitute a
“Voluntary Termination” and in such event the Executive shall be limited to the
same rights and benefits as provided in connection with a termination for Due
Cause under Paragraph 4 (c) above.


        (g) Election Not to Renew. An election by either the Company or
Executive pursuant to Paragraph 1 above not to renew the Term shall not be
deemed a termination of employment by either party. After the expiration of the
Term because of either the Company’s or Executive’s election not to renew,
except in accordance with the terms of the Company’s benefit plans and programs
then in effect, Executive shall not be entitled to any other compensation or
benefits from the Company or hereunder.
 
4

--------------------------------------------------------------------------------




        (h) Notice of Termination, Resignation and Release. Any termination
under Section 4(b) by the Company for Disability or Section 4(c) for Due Cause
or by the Executive pursuant to a constructive termination under Section 4(e)
shall be communicated by Notice of Termination to the other party thereto given
in accordance with Paragraph 9. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the
termination date is other than the date of receipt of such Notice, specifies the
termination date (which date shall not be prior to the date of such notice or
more than 15 days after the giving of such Notice).
 
            Notwithstanding anything in this Agreement to the contrary, in order
to be eligible to receive any payments or benefits hereunder as a result of the
termination or expiration of the Executive’s employment, in addition to
fulfilling all other conditions precedent to such receipt, the Executive (if he
has the legal capacity to do so and if not, his legal representative) must
within 10 days after the termination date (i) resign as a member of the Board,
if applicable, and as an officer, manager and employee of the Company and its
Related Entities and (ii) on behalf of the Executive and his estate, heirs and
representatives, execute a release in form and substance reasonably satisfactory
to the Company and its legal counsel releasing the Company, its Related Entities
and each of the Company’s and such Related Entities’ respective officers,
directors, employees, members, managers, agents, independent contractors,
representatives, shareholders, successors and assigns (all of which persons and
entities shall be third party beneficiaries of such release with full power to
enforce the provisions thereof) from any and all claims related to any payments
or benefits under Section 3 or 4 of this Agreement related to the termination of
Executive’s employment (provided that Executive’s post-termination of employment
obligations under Section 19 shall cease upon the Company’s failure to make any
such payments when due if within 15 days after written notice of such failure,
the Company does not make the required payment).
 
        (i) Earned and Accrued Payments. The foregoing notwithstanding, upon the
termination of the Executive’s employment at any time, for any reason, the
Executive shall be paid all amounts that had already been earned and accrued as
of the time of termination, including but not limited to (i) pay for unused
vacation accrued in accordance with the Company’s vacation policy; (ii) any
bonus that had been earned but not yet paid; and (iii) reimbursement for any
business expenses accrued in accordance with Section 3(d).
 
        (j) Employment at Will. Executive hereby agrees that Company may
terminate his employment under this Section 4 without regard to: (i) any general
or specific policies (written or oral) of Company relating to the employment or
termination of employment of its employees; (ii) any statements made to
Executive, whether oral or in any document, pertaining to Executive’s
relationship with Company; or (iii) assignment of Due Cause by the Company.
 
5.  Successors and Assigns.

        (a)  Assignment by the Company. This Agreement shall be binding upon and
inure to the benefit of the Company or any corporation or other entity to which
the Company may transfer all or substantially all of its assets and business and
to which the Company may assign this Agreement, in which case the term
“Company,” as used herein, shall mean such corporation or other
 
5

--------------------------------------------------------------------------------


 
entity, provided that no such assignment shall relieve the Company from any
obligations hereunder, whether arising prior to or after such assignment.
 
        (b)  Assignment by the Executive. The Executive may not assign this
Agreement or any part hereof without the prior written consent of the Company;
provided, however, that nothing herein shall preclude the Executive from
designating one or more beneficiaries to receive any amount that may be payable
following occurrence of his legal incompetency or his death and shall not
preclude the legal representative of his estate from assigning any right
hereunder to the person or persons entitled thereto under his will or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to his estate. The term “beneficiaries,” as used in this
Agreement, shall mean a beneficiary or beneficiaries so designated to receive
any such amount or, if no beneficiary has been so designated, the legal
representative of the Executive (in the event of his incompetency) or the
Executive’s estate.
 
6.  Governing Law.   This Agreement shall be governed by the laws of the
Commonwealth of Virginia.
 
7.  Entire Agreement.   This Agreement contains all of the understandings and
representations between the parties hereto pertaining to the matters referred to
herein, and supersedes all undertakings and agreements, whether oral or in
writing, previously entered into by them with respect thereto, including any
previous employment, severance and/or noncompetition agreements. This Agreement
may only be modified by an instrument in writing.
 
8.  Waiver of Breach.   The waiver by any party of a breach of any condition or
provision of this Agreement to be performed by such other party shall not
operate or be construed to be a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.
 
9.  Notices.   Any notice to be given hereunder shall be in writing and
delivered personally, or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:
 
If to the Company:
Advance Stores Company, Incorporated
5008 Airport Road
Roanoke, VA 24012
Attn: General Counsel


With a copy to:
Advance Stores Company, Incorporated
5008 Airport Road
Roanoke, VA 24012
Attn: Chief Executive Officer




6

--------------------------------------------------------------------------------




If to the Executive:
___________________
___________________
___________________
 
 
10.  Arbitration.   Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, excepting only the enforcement of any Loyalty
Obligations arising under Section 19 of this Agreement, shall be settled by
arbitration in accordance with the rules of the American Arbitration Association
then in effect in the Commonwealth of Virginia and judgment upon such award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. The board of arbitrators shall consist of one arbitrator to be
appointed by the Company, one by the Executive, and one by the two arbitrators
so chosen. The arbitration shall be held at such place as may be agreed upon at
the time by the parties to the arbitration. The cost of arbitration shall be
borne as determined by the arbitrators.
 
11.  Withholding.   Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes and withholdings as required by law, provided it is satisfied
that all requirements of law affecting its responsibilities to withhold have
been satisfied.
 
12.  Deferred Compensation.   Notwithstanding anything herein to the contrary,
this Agreement is intended to be operated in accordance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). In
particular, and without limiting the generality of the foregoing, in the event
that the Company determines that any amounts that become payable hereunder fail
to satisfy the requirements of Code Section 409A, then the payment of such
amounts shall not be made pursuant to the payment schedules provided herein and
instead the payment of such benefits shall be delayed or otherwise restructured
to the minimum extent necessary so that such benefits are not subject to the
provisions of Section 409A(a)(1) of the Code.
 
13.  Severability.   In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
 
14.  Titles.   Titles to the paragraphs in this Agreement are intended solely
for convenience and no provision of this Agreement is to be construed by
reference to the title of any paragraph.
 
15.  Legal Fees.   Company agrees to pay the reasonable fees and expenses of
Executive’s legal counsel in connection with the negotiation and execution of
this Agreement, not to exceed $2,500.
 
16.  Counterparts.   This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
7

--------------------------------------------------------------------------------


 
17.  Amendment.   Except as provided in Section 12 above, this Agreement may not
be modified or amended except by written instrument signed by all parties
hereto.
 
18.  Counsel.   This Agreement has been prepared with the assistance of LeClair
Ryan Flippin Densmore, a Professional Corporation, as counsel to the Company
(“Counsel”), after full disclosure of its representation of the Company and with
the consent and direction of the Company and the Executive. The Executive has
reviewed the contents of this Agreement and fully understands its terms. The
Executive acknowledges that he is fully aware of his right to the advice of
counsel independent from that of the Company, that Counsel has advised him of
such right and disclosed to him the risks in not seeking such independent
advice, and that he fully understands the potentially adverse interests of the
parties with respect to this Agreement. The Executive further acknowledges that
neither the Company nor its Counsel has made representations or given any advice
with respect to the tax or other consequences of this Agreement or any
transactions contemplated by this Agreement to him, that he has been advised of
the importance of seeking independent counsel with respect to such consequences,
and that he had obtained independent counsel with respect to such consequences.
By executing this Agreement, the Executive represents that he has, after being
advised of the potential conflicts between him and the Company with respect to
the future consequences of this Agreement, either consulted independent legal
counsel or elected, notwithstanding the advisability of seeking such independent
legal counsel, not to consult with such independent legal counsel.
 
19.  Loyalty Obligations.   The Executive agrees that the following obligations
(“Loyalty Obligations”) shall apply in consideration of Executive’s employment
by or continued employment with the Company:  
 
        (a)      Confidential Information.


            (i) Company Information. Executive agrees at all times during the
term of Executive’s employment and thereafter, to hold in strictest confidence,
and not to use (except for the benefit of the Company to fulfill Executive’s
employment obligations) or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
Confidential Information of the Company or its subsidiary, affiliate or parent
entities, if any (jointly and severally, “Related Entities”). Executive agrees
that “Confidential Information” means any proprietary information, technical
data, trade secrets or know-how in which the Company or Related Entities have an
interest, including, but not limited to, research, product or service plans,
products, services, customer lists and customers (including, but not limited to,
vendors the Company or Related Entities on whom Executive called, with whom
Executive dealt or with whom Executive became acquainted during the term of
Executive’s employment), pricing, costs, markets, summaries, marketing and other
strategies, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration or marketing, financial
or other business information obtained by Executive or disclosed to Executive by
the Company or Related Entities or any other person or entity during the term of
Executive’s employment with the Company either directly or indirectly in
writing, orally by drawings, by observation of services, systems or other
aspects of the business of the Company or Related Entities or otherwise.


            (ii) Third Party Information. Executive recognizes that the Company
and Related Entities have received and in the future will receive from third
parties their confidential
 
8

--------------------------------------------------------------------------------


 
or proprietary information subject to a duty on the part of the Company or
Related Entities to maintain the confidentiality of such information and to use
it only for certain limited purposes. Executive agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out Executive’s work for the Company consistent with the obligations
of the Company or Related Entities with such third party.


        (b)      Conflicting Employment. Executive agrees that, during the term
of Executive’s employment with the Company, Executive will not engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which the Company or Related Entities are now
involved or become involved during the term of Executive’s employment. Nor will
Executive engage in any other activities that conflict with the business of the
Company or Related Entities. Furthermore Executive agrees to devote such time as
may be necessary to fulfill Executive’s obligations to the Company.


        (c)      Returning Company Property. Executive agrees that, at the time
of leaving the employ of the Company, Executive will deliver to the Company (and
will not keep in Executive’s possession, recreate or deliver to anyone else) any
and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by Executive or others pursuant to or during Executive’s
employment with the Company or otherwise belonging to the Company or Related
Entities and their respective successors or assigns. In the event of the
termination of Executive’s employment, Executive agrees to sign and deliver the
“Termination Certification” attached hereto as Exhibit A.


        (d)     Notification of New Employer. In the event that Executive leaves
the employ of the Company, Executive hereby grants consent to notification by
the Company to Executive’s new employer (whether Executive is employed as an
employee, consultant, independent contractor, director, partner, officer,
advisor, executive or manager) about Executive’s obligations under this
Agreement.


        (e)      Non-Solicitation. Executive agrees that while Executive is
employed by the Company and for a period of one (1) year immediately following
the termination or expiration of Executive’s employment with the Company,
Executive shall not directly or indirectly, either on behalf of Executive or any
other person or entity, (i) solicit, induce, recruit or encourage any employee
of the Company or Related Entities or independent contractor of the Company or
Related Entities who provides services to or in behalf of the Company or Related
Entities to leave his, her or its employment or engagement with the Company or
Related Entities, or attempt to solicit, recruit, or take away any such
employees or independent contractors (or induce or encourage any such employee
or independent contractor to terminate its employment or engagement with the
Company or Related Entities), provided that after termination or expiration of
Executive’s employment, this provision shall only apply to those employees or
independent contractors of the Company or Related Entities who were such at any
time within 12 months prior to the date of such termination or expiration, (ii)
interfere in any manner with the contractual or employment relationship between
the Company and Related Entities and any employee, independent contractor,
customer or supplier of the Company or Related Entities or cause any such
employee, customer, independent contractor or
 
9

--------------------------------------------------------------------------------


 
supplier to cease employment with, cease doing business with or reduce the
amount of business it does with the Company or Related Entities, provided that
after termination or expiration of Executive’s employment, this provision shall
apply only to the employees, independent contractors, customers or suppliers of
Company or Related Entities who were such at any time within 12 months prior to
such termination or expiration, or (iii) whether as a direct solicitor or
provider of such services, or in a management or supervisory capacity over
others who solicit or provide such services, solicit or provide services that
fall within the definition of Restricted Activities to any customer of the
Company or Related Entities, provided that after the expiration or termination
of Executive’s employment, this provision shall only apply to those customers of
the Company or Related Entities who were such a customer at any time within 12
months prior to the termination or expiration of Executive’s employment with the
Company.


        (f)      Covenants Not to Compete. For purposes of this Agreement, the
term “Non-Compete Period” shall mean a period from the date hereof until, one
(1) year immediately following the termination or expiration of Executive’s
employment with the Company. During the Non-Compete Period, Executive covenants
and agrees that Executive will not, directly or indirectly, (i) own or hold,
directly or beneficially, as a shareholder (other than as a shareholder with
less than 1% of the outstanding common stock of a publicly traded corporation),
option holder, warrant holder, partner, member or other equity or security owner
or holder of any company or business that derives revenue from the Restricted
Activities (as defined below) within the Restricted Area (as defined below), or
any company or business controlling, controlled by or under common control with
any company or business directly engaged in such Restricted Activities within
the Restricted Area (any of the foregoing, a “Restricted Company”) or (ii)
engage or participate as an employee, director, officer, manager, executive,
partner, independent contractor, consultant or technical or business advisor (or
any foreign equivalents of the foregoing) in the Restricted Activities within
the Restricted Area. Nothing in this Subsection 19(g) shall preclude Executive
from accepting employment with a multi-division company so long as (x)
Executive’s employment is not within a division of the new employer that engages
in the Restricted Activities within the Restricted Area, (y) during the course
of such employment, Executive does not communicate related to Restricted
Activities with any division of Executive’s new employer engaged in the
Restricted Activities within the Restricted Area and (z) Executive does not
engage in the Restricted Activities within the Restricted Area.


            (i) For purposes of this Agreement, the term “Restricted Activities”
means the retail, wholesale or commercial sale of aftermarket auto parts and
accessories. The term “Restricted Area” means the United States of America,
including its territories and possessions.


            (ii) In the event that Executive intends to associate (whether as an
employee, consultant, independent contractor, officer, manager, advisor,
partner, executive or director) with any Restricted Company during the
Non-Compete Period, Executive must provide information in writing to the Board
of Directors of the Company relating to the activities proposed to be engaged in
by Executive for such Restricted Company. All such current associations are set
forth on Exhibit B to this Agreement. In the event that the Board of Directors
of the Company consents in writing to Executive’s engagement in such activity,
the engaging in such activity by Executive shall be conclusively deemed not to
be a violation of Subsection 19(g) hereof.
 
10

--------------------------------------------------------------------------------




        (g)      Specific Enforcement; Remedies Cumulative; Attorney Fees.
Executive acknowledges that the Company and Related Entities, as the case may
be, will be irreparably injured if the provisions of Subsections 19(a), 19(c),
19(e), and 19(f) hereof are not specifically enforced and Executive agrees that
the terms of such provisions (including without limitation the periods set forth
in Subsections 19(e) and 19(f)) are reasonable and appropriate. If Executive
commits or, in the reasonable belief of the Company, threaten to commit a breach
of any of the provisions of Subsections 19(a), 19(c), 19(e) or 19(f) hereof, the
Company and/or Related Entities, as the case may be, shall have the right and
remedy, in addition to and not in limitation of any other remedy that may be
available at law or in equity, to have the provisions of Subsections 19(a),
19(c), 19(e) or 19(f) hereof specifically enforced by any court having
jurisdiction through immediate injunctive and other equitable relief, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and/or Related Entities and that money damages
will not provide an adequate remedy therefore. Such injunction shall be
available without the posting of any bond or other security, and Executive
hereby consents to the issuance of such injunction. Executive agrees to pay to
the Company and/or Related Entities their reasonable attorney’s fees and court
costs in obtaining enforcement of, or determining the validity of, this
Agreement or any provision hereof, whether in an action, suit, motion or matter
brought by Executive or the Company and/or Related Entities (or any other person
or entity), provided the Company and/or Related Entities is a prevailing party
in such action, suit, motion or matter.


        (h)      Re-Set of Period for Non-Competition and Non-Solicitation. In
the event that a legal or equitable action is commenced with respect to any of
the provisions of Subsections 19(f) or 19(g) hereof and Executive has not
strictly observed the provisions in such sections with respect to which such
action has been commenced, then the one-year period, as described in such
sections not strictly observed by Executive shall begin to run anew from the
date of any Final Judicial Determination of such legal action. “Final Judicial
Determination” shall mean the expiration of time to file any possible appeal
from a final judgment in such legal action or, if an appeal is taken, the final
determination of the final appellate proceeding and that any failure to do so
shall constitute a breach of the provisions hereof.


        (i)       Adherence to Company Policies. Executive agrees to diligently
adhere to all established Company policies and procedures, including but not
limited to the Company’s Code of Ethics and Business Conduct and, if applicable,
the Code of Ethics for Financial Professionals. Executive agrees that if
Executive does not adhere to any of the provisions of such Guidelines, Executive
will be in breach of the provisions hereof.


        (j)      Representations. Executive agrees to execute any proper oath or
verify any proper document required to carry out the terms of this Agreement.
Executive represents that Executive’s performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by Executive in confidence or in trust prior to Executive’s
employment by the Company. Executive has not entered into, and Executive agrees
Executive will not enter into, any oral or written agreement in conflict
herewith and Executive’s employment by the Company and Executive’s services to
the Company will not violate the terms of any oral or written agreement to which
Executive is a party.
 
11

--------------------------------------------------------------------------------




        (k)     WITH RESPECT TO THE ENFORCEMENT OF ANY AND ALL LOYALTY
OBLIGATIONS ARISING UNDER SECTION 19, THE FOLLOWING SUBSECTIONS 19(k) AND 19(l)
SHALL APPLY. THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE FOLLOWING COURTS IN MATTERS RELATED TO THIS
SECTION 19 AND AGREE NOT TO COMMENCE ANY SUIT, ACTION OR PROCEEDING RELATING
THERETO EXCEPT IN ANY OF SUCH COURTS: THE STATE COURTS OF THE COMMONWEALTH OF
VIRGINIA OR THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE CITY OF
ROANOKE, VIRGINIA (OR IN ANY MUNICIPALITY WHEREIN AN OFFICE OF COMPANY IS
LOCATED, IN WHICH OFFICE EXECUTIVE WAS PHYSICALLY PRESENT WHILE RENDERING
SERVICES FOR COMPANY AT ANY TIME DURING THE 12 MONTHS IMMEDIATELY PRECEDING THE
COMMENCEMENT OF SUCH SUIT, ACTION OR PROCEEDING OR IMMEDIATELY PRECEDING THE
TERMINATION OR EXPIRATION OF EXECUTIVE’S EMPLOYMENT, IF TERMINATED OR EXPIRED).


        (l)      EXECUTIVE AGREES TO WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY LOYALTY OBLIGATIONS. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY EXECUTIVE, AND
EXECUTIVE ACKNOWLEDGES THAT, EXCEPT FOR THE COMPANY’S AGREEMENT TO LIKEWISE
WAIVE ITS RIGHTS TO A TRIAL BY JURY (WHICH THE COMPANY HEREBY MAKES), COMPANY
HAS NOT MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. EXECUTIVE FURTHER ACKNOWLEDGES
THAT EXECUTIVE HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER
BY INDEPENDENT LEGAL COUNSEL, SELECTED OF EXECUTIVE’S OWN FREE WILL, AND THAT
EXECUTIVE HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. EXECUTIVE
FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER AND AS EVIDENCE OF THIS FACT SIGNS THIS AGREEMENT
BELOW.

12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first written above.


 

Advance Auto Parts, Inc.    Advance Stores Company, Inc.        By:
____________________________ (SEAL)    By: __________________________ (SEAL)   
    Print Name:_____________________    Print Name:____________________  Title:
__________________________    Title: _________________________  Address:
_______________________    Address: ______________________            
________________________               _______________________             
________________________                _______________________            
Executive      Print Name:____________________       Signature:
_____________________      Address: ______________________                 
_______________________                   _______________________   


 
13

--------------------------------------------------------------------------------


    

EXHIBIT A


TERMINATION CERTIFICATION




This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company.


I further certify that I have, to the best of my knowledge, complied with all
the terms of my Employment Agreement with the Company.


 

  Date:               
_____________________________
Emplyee's Signature           
_____________________________
Print Name: 










--------------------------------------------------------------------------------




EXHIBIT B




LIST OF ASSOCIATIONS WITH RESTRICTED COMPANIES






































____ None
____ Additional Sheets Attached




Signature of Employee: __________________________
Print Name of Employee: _________________________
 
Date: _________________
 







--------------------------------------------------------------------------------





